Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 17, and 19 are objected to because of the following informalities:  
Claims 1, 17, and 19 recite “an cross member”, this appears to be a typo and should be --a cross member--.
Claims 4, 17, and 19 recite “may be”, it is suggested that Applicant replace the limitation with --is configured to be--.            Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 32, 38, and 49 of U.S. Patent No. 10,953,301. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 2, and 4 of the instant Applicant are more broad and would be anticipated by claims 1, 22, 32, 38, and 49 of U.S. Patent No. 10,953,301. Although claims 1, 22, 32, 38, and 49 of U.S. Patent No. 10,953,301 and 1, 2, and 4 of the instant Applicant recite “exercise bar” over “crossbar”, the Office takes the position that they are considered equivalents and are not patentably distinct.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henniger et al (US 20190126088) in view of Alenaddaf (US 20140243174).
Regarding Claim 1, Henniger et al teaches an exercise rack, comprising:                  a first pair of brackets  416,426 and a second pair of brackets 516,526 spaced apart from the first pair of brackets, wherein each of the first pair of brackets and the second pair of brackets is securable to a wall (Refer to Fig. 1);                 a first pair of extension members 402,404 , wherein each of the first pair of extension members is pivotably connected to one of the first pair of brackets;              a second pair of extension members 502,504, wherein each of the second pair of extension members is pivotably connected to one of the second pair of brackets;                 a first support member 16 connected to the first pair of extension members 402,404, wherein the first support member is vertically orientated, wherein the first support member is comprised of rectangular tubing having a first front surface and a first back face opposite of the first front surface, and wherein the first pair of extension members are connected to the first back face of the first support member (Refer to Fig. 1);                   a second support member 18 connected to the second pair of extension members 502,504, wherein the second support member is vertically orientated, wherein the second support member is comprised of rectangular tubing having a second front surface and a second back face opposite of the second front surface, and wherein the second pair of extension members are connected to the second back face of the second support member (Refer to Fig. 1);                 wherein the first support member and the second support member each have an exercise position where the first support member and the second support member are positioned outwardly from the wall (Refer to Fig. 1);                wherein the first support member and the second support member each have a storage position where the first support member and the second support member are positioned inwardly near the wall (Refer to Fig. 10); and                an cross member 19,600 having a first end 610 and a second end 612, and wherein the second end of the cross member is removably connected to the second front surface of the second support member in the exercise position (Refer to Fig. 3 Paragraph [0110]).             Henniger et al fails to teach wherein the first end of the cross member is pivotally connected to the first front surface of the first support member in the exercise position.                      Alenaddaf teaches a folable exercise rack comprising a first and second support member assembly 18,16 comprising an exercise bar 12 having a first end and a second end wherein the first end of the exercise bar is pivotally connected to a support member assembly 16 about a pivotable connection , and wherein the exercise bar is pivotable about the pivotable connection into a position substantially vertically aligned with the first support member for storage (Refer to Figs. 2-5 Paragraph [0059]:” Also provided is a hinged cross brace 12 fastened to the top of the first side wall 16 with a free end 36 having a receptacle 38 for engaging the second side wall 18 and a quick release safety lock 14 for then locking the cross brace 12 to the second side wall 18.”). The Office takes the position that it would have been obvious to modify the exercise bar of Henniger et al to be in view of Alenaddaf such that the first end of the exercise bar is pivotally connected to the first support member about a pivotable connection, and wherein the exercise bar is pivotable about the pivotable connection into a position substantially vertically aligned with the first support member for storage since Alenaddaf teaches that such pivotable bars for exercise racks are known to allow adjustability for when the device is folded for storage and therefore does not patentably distinguish the invention over prior arts.
Regarding Claim 2, Henniger et al in view of Alenaddaf continues to teach wherein the cross member 600 is pivotable into a storage position parallel and adjacent to the first front surface of the first support member when the second end of the cross member 600 is disconnected from the second front surface of the second support member (Refer to Alenaddaf Figs. 3-5 to depict that the cross member 12 would be parallel and adjacent to a first member as modified when in a storage position).
Regarding Claim 3, Henniger et al in view of Alenaddaf continues to teach wherein the cross member 600 extends horizontally between the first support member and the second support member when the second end of the cross member is connected to the second front surface of the second support member (Refer to Fig. 1 of Henniger et al ).
Regarding Claim 4, Henniger et al in view of Alenaddaf continues to teach wherein a height of the cross member 16,600 may be adjusted to a selected height (Refer to Henniger et al Fig. 3 Paragraph [0110]:” The pin openings 626 are defined by the outwards channel 624 and are axially aligned with openings along the second side rack assembly 18. The first pin member 606 is a pin of suitable size to extend through pin openings 616 of the first side rack coupling and openings of the first side rack assembly 16.”).
Regarding Claim 8, Henniger et al in view of Alenaddaf continues to teach wherein the cross member 19,600 is comprised of a pull-up bar (Refer to Fig. 1 Paragraph [0117]:” This coupling secures the cross bar assembly 19 to the first side rack assembly 16 and second side rack assembly 18. The user can use the cross bar for chin-ups, pull-ups and the like. “).
Regarding Claim 16, Henniger et al in view of Alenddaf teaches positioning the exercise rack of claim 1 from the exercise position to the storage position, comprising: removing the second end of the cross member from the second support member; pivoting the cross member downwardly until the cross member is vertically orientated and parallel to the first front surface of the first support member; and positioning the first support member and the second support member into the storage position (Refer to Alenddaf Figs. 3-5 Paragraph [0059]-[0061]).
Allowable Subject Matter
Claims 5-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Henniger et al in view of Alenddaf is the closet combination to the claimed invention but fails to teach the claimed invention as a whole comprising cross member having a first end and a second end, wherein the first end of the cross member is pivotally connected to the first front surface of the first support member in the exercise position, and wherein the second end of the cross member is removably connected to the second front surface of the second support member in the exercise position; wherein the cross member extends horizontally between the first support member and the second support member when the second end of the cross member is connected to the second front surface of the second support member; wherein the cross member is pivotable into a storage position parallel and adjacent to the first front surface of the first support member when the second end of the cross member is disconnected from the second front surface of the second support member; wherein the cross member may be connected to various positions along the first support member and the second support member for a selected height; wherein the second end of the cross member is pivotally connected to the second support member and wherein the first end of the cross member is removably connected to the first front surface of the first support member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784